Fill in this information to identify your case and this filing:

   

 

Debtor 1 David Chilton Purvis

First Name Middle Narre 2st
Debtor 2 Robin Morris Purvis
(Spouse, if fting) First Nave tAiidia Naas SiN

United States Bankruptcy Court tor the = EAS 'ERN DISTRICT OF TENNESSEE

Check if this is an
wrended filing

Case number —3:49-bk-30157 a

Official Form 106A/B
Schedule A/B: Property 1215

In each category, separately list and describe items. List an asset only once, if an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible If two married people are filing tagether, both are equally responsible for supplying correct
information. If more space is needed, attach a Separate sheet to this form. On the top of any additional pages, write your name and case number [if known}
Answer every question.
Describe Each Residence, Building, Land, or Gther Real Estate You Own or Have an interest in
1 Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

® no Go fo Part 2

O1 ves. Where is the property?

“tiuees Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

[1 No
@ ves
. — Do not deduct secured claims or exemptions Put
3.1 Make: Toyota Who has an interest in the property? Check one duanicunt ol AWARCGIS Gali. oo Eotadciocn
Mode: Sequoia (J Debtor + only Creditors Who Have Claims Secured by Property.
Year: 200
2 C1 debtor 2 only Current value of the Current value of the

entire property? portion you own?

235000 a Debtor 1 and Deptor 2 ony

CJ at feast one of the debtors and anoiner

Approximate mileage
Other information:

Location: 11524 Woodcliff

Drive, Knoxville TN 37934 $2,400.00

Cl Check if this is community property $2,400.06

{see instructions}

De nat deduct secured claims or exemptions. Put

3.2 Make: BMW Who has an Interest in the property? Check one the mit of any secured claims on Schedule O-
Modet 335 D1 Debtor 1 only Creditors Whe Have Claims Secured by Property.
Year = 2008 C1 debtor 2 only Current value of the Current value of the
Approximate mileage 75000 = ebtor 1 and Debtor 2 only entire property? portion you own?
Other information; _ (1 At least one of the debtors and another
11524 Woodcliff
| Drive, Knoxvilfe TN 37934 C1 check if this is community property $13,400.00 $13,400.00
! {see nstnictions}
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels. snowmobiles, motorcycle accessories
Bi No
CO Yes
Official Form 106A/8 Schedule A/B: Property page 1

Software Copyright ic) 1996-2019 Basi Case .LC

wWhw besicase

wn

Best Case Bankruptcy
Debtor 4 David Chilton Purvis
Debtor 2 Robin Morris Purvis Case number ff xnowea; 3:19-bk-30157

5 Add the dollar value of the portion you own for ail of your entries from Part 2, including any entrias for .
‘Pages you have attached for Part 2. Write that number TOO iecerernasatsisicstisa.-enorneeeeesnenernstecrnereeiavases tee => $15,800.00

Describe Your Personal and Househoid ltems

Do you own or have any legal or equitabie interest in any of the foiiowing items? Current value of the
portion you own?
Do not deduct secured

  

ns
ons

Cialis OF Axen p
6 Household goods and furnishings
Examples. Major appliances, furniture. iinens. china, kitchenware

C1 No
Yes. Describe. .

4 br suites, kitchen tables and chairs, den furniture, sofa. coffee
table, chir wi ottoman, 2 recliners, end tables, 12 jamps, 3 mirrors,
variuous accent tables , desks, and cabinets. outdoor furniture $1,650.00

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digitai equipment. computers, printers, scanners, music collections electronic devices
including ceil phones, cameras, media players, games
C1 No

MH ves. Describe _

Location. 11524 Woodcliff Drive, Knoxville TN 37934
HP Laptop, Brother printer, 3 tv's $350.00

8. Collectibles of value
Examples; Antiques and figurines: paintings, prints, or other artwork: books. pictures, or ofher at ohjects stamp, coin or basebal! card collections
other collections, memerabiiia. collectibles

CI No
M Yes. Describe.
Paintings
Location: 11524 Woodcliff Drive, Knoxville TN 37934 $1,000.00
Sliverware $200.00
Crystal ware $100.60
‘China . $100.00
| China tulip bows $50.00

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks, carpentry tools:
musical instruments

B No
0 Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
[1 No

@ Yes. Describe...

Official Form 106A/B Schedule A/B: Property page 2
Software Capyright (c) 1996-2019 Hest Case, LLC - www dasicase com Bast Case Bankripicy
Debtor 1 David Chilton Purvis

Debtor 2 Robin Morris Purvis Case number (fancwn) 3:19-bk-30157

3 shotguns

   

$250.00
11. Ciothes
Examples: Everyday clothes, furs, leather coats designer weal, shoes accessories
C1 No
Yes. Describe
Clothing $600.00
Blue fox jacket, beaver coat $100.00
12 Jewelry
Exampios, Everyday jewelry, costuire :a ent tags, wedding lungs, Reiioom jewelry watches gems
CO No
@ Ves Describe
Wedding bands $1,000.00
Ladies watch $25.00
rostume jewelry $100.00
13. Non-farm animals
Examples: Dogs. cats, birds, horses
No
C1 Yes. Describe...
14. Any other personai and household items you did not already list, including any health aids you did not list
No
C Yes. Give specific information ..
15. Add the dolfar vaiue of ail of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ooo... cccceecssesesceescceccce. soesessteesanvesneee $5,525.00
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
16. Cash
Examples; Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
C1No
rr
Cash $100.00
Cash $20.00

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other simiiar
institutions. If you have multiple accounts with the same institution, list each
C1 No

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, 1.0 . www oasicasa com Bost Case Bankruptcy
Debtor 1 David Chilton Purvis
Debter2 — Rebin Morris Purvis Case number fenows) 3:19-bk-30157

Byos... institution name

Southeast Bank
171 Checking 2 accounts $350.00

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms. money market accounts

@ No

Yes... Institution of issuer name

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

(1 No

Byes Give specific information about them. .

Name of antity %s of ownership

TCCH4 2.5% 4 $0.00

Farragut Wine & Spirits, LLC 100 %e $0.00

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks cashiers’ checks. promissory notes, and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them

No
C1 ves. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples: interests in iRA, ERISA, Keogh. 401{k), 403(b), thrift savings accounts. of other pension or profit-sharing olans

CI No

@ Yes. List each account separately.
Type of account: institution name:

401(k} 401(k) -TCC $127,000.00

22. Security deposits and prepayments
Your share of ail unusad deposits you have made so that you may continue service or use fram a campany
Examples: Agrsements with iandiords. prepaid rent, public ulilities (electric, gas, water), tslecommunications companies, or others

Bno
©] Yes... Institution name or individual

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Hino
Oves....... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)\(1), 529A(b), and §29(b)(1).
Bi No
Ol yes... Institution name and description. Separately file the records of any interests.11 U.S.C § 521(c}
25 Trusts, equitable or future interests in property (other than anything fisted in line 1), and rights or powers exercisable for your benefit

Bi no
CO] Yes. Give specific information about them.

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

@ No
C Yes. Give specific information about them...

page 4

Ses! Case Bankrupicy

Official Form 1064/8 Schedule A/B: Property

Software Copyright {c) 1996-2019 fest Case, LLC away bostcace com
Debtor! David Chilton Purvis
Debtor 2 Robin Morris Purvis Case number sf inown) 3:19-bk-30157

27 Licenses, franchises, and other general intangibles
Examples: Building permits. exctusive icenses. cooverative association holdings liguor

BN

{]¥es Give specific information ana them

Heenses, professiona: licenses

Current value of the
portion you own?
Do not deduct secured

CABHNS OF exemphions

Money or property owed to you?

28. Tax refunds owed to you

Bineo

L] Yes. Give specific information about them inchuding whether you already filed the returns and the fax years

29. Family support
Examplas: Past dus or lurnp sur aifnony. Spousal suppor child suppor, maintenance. divorce seltiemant

Bino

Cl Yes. Give specific information...

properly settlement

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments. disability benefits Sick pay vacation pay workers’ compsnsation. Social Security

benefits: unpaid loans you made to someone eise
@ No

0 Yes. Give specific information

31. Interests in insurance policies
Examptes. Health, disability. or life insurance, heaith savings account (HSA). credit, homeowner's. or renter’s insurance

C1 No
B ves. Name the insurance company of each policy and list ts value

Company name: Beneficiary Surrender or refund

value:

Northwestern Mutuai Spouse $20,358.00

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died
ET No
@ Yes. Give Specific information

Cash from inheritance $80,000.00

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
@ No
CJ Yes. Describe each claim........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims

B No
01 Yes. Describe each claim.

35. Any financial assets you did not already list
No
0) Yes. Give specific information.
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here... ecsssnsnseneusntutnnisasnnmumnuiniinnnne $227,828.00

aclseme Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

Official Form 1064/8 Schedule A/B: Property page 5

Software Copyright (c) 1996-2019 Best Jase Li www vestease com Best Case Bankruptcy
Bedtor! David Chilton Purvis
Debtor2 Robin Morris Purvis Case number ¢fasown) 3:19-bk-30157

37 Do you own or have any legal or equitable interest in any business-related property?
Bi tic Goto Part 6

Clyes Goto line 38

iced Describe Any Farm- and Commercial Fishing Related Property You Own or Have an interest In.
if you own or have an interest in farmland. fist it in Part 1

45. Do you own or have any legal or equitable interest in any farm- or commercial fshing-related property?
Bino Go to Part7
Cl Yes Go to tine 47

Describe All Property You Own or Have an iiterast in That You Did Not i ist Above

53. Do you have other property of any kivid you did not already list?
Examples. Season tickets, cou tiny club membership

@ No
C1 Yes. Give specific information ...

 

54. Add the dollar value of all of your entries from Part 7 Write that number here ioc cccccccecccsscses sesecess $0.00
List the Totals of Each Part of this Form

55. Part 14: Total realestate, fine2 sencescenennnnnns stout PEt eaDeCEi¥ a9 THS TET SINIOS STEEN GRNeweanceoununvnes¥esccanavescane $0.06

56. Part 2: Total vehicles, line § $15,800.00

57. Part 3: Total personal and household items, line 15 $5,525.00

58. Part 4: Total financial assets, line 36 $227,828.00

59. Part 5: Total business-related property, tine 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 64 $249,153.00 Copy personal property total $249,153.00
63. Total of all property on Schedule A/B Add [ine 55 + line 62 $249,153.00
Official Form 106A/8 Schedule A/B: Property page 6

Software Copyright (¢} 1996-2046 Bost Case. LO - warw bestcase com Best Case Bankruptcy
Fill in this information to identify your case:

    

Debtor t David Chilton Purvis

First Name Midate Naina Last Name
Debtor 2 Robin Morris Purvis
(Spouse tf. fina) First Manes Midd o “am: tact Mara

United States Bankruptcy Court for the FAS TERN DISTRICT OF TENNESSEE

Case number  3:49-bk-30157

en a ¢
(¥ known) B® Check if this is an

amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/16

Be as complete and accurate as possibie. If lwo married people are filing together both are equally responsible for supplying correct information Using
the property you listed on Schedule A/B Property (Official Forrn 108A/B) as your source, list the property that you claim as exempt If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary On the top of any additional pages. writa your name and

case number (if known}

For each item of property you claim as sxempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for heaith aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in doliar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you ciaiming? Check one only, even if your spouse fs filing with you

@ You are claiming state and federai nonbankruptcy exemptions 11 U S.C. § 522(b}(3)

0 You are claiming federal exemptions 11 U.S.C § §22(by2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and fine on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption

Schedule AB
2002 Toyota Sequoia 235000 miles $2,400.00 @ $2,400.00 Tenn. Code Ann. § 26-2-103
Location: 11524 Woodcliff Drive, oe ‘
Knoxville TN 37934 [100% of fair market value, up to

Line from Schedule A/B 3.1 any applicable statutory limit

Tenn. Code Ann. § 26-2-103

2008 BMW 335 75000 miles 4.400.
Location: 11524 Woodcliff Drive, $13,400.00 $1, on

Knoxville TN 37934 C1 400% of fair market value, up to

Line from Schedule A/B: 3.2 any applicable statutory limit

4 br suites, kitchen tables and chairs, 1,650.00 enn, Code Ann. § 26-2-103
den furniture, sofa, coffee table, chir. _-—_*1/850.00 1.088

wi ottoman, 2 recliners, end tables, O 100% of fair market vaiue, up to

12 lamps, 3 mirrors, variuous accent any applicable statutory limit

tables , desks, and cabinets, outdoor

furniture.

Line frorn Schedule A/B: §.4

Location: 11524 Woodcliff Drive, 00 350.00 ‘Tenn. Code Ann. § 26-2-103
Knoxville TN 37934 a ” :
HP Laptop, Brother printer, 3 tv's O 400% of fair market value, up to
Line from Schedule A/B: 7.1 any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 3

Software Copyright (c) 1986-2019 Best Case, LLC www besicase com Best Case Bankruptcy
David Chilton Purvis
Robin Morris Purvis

Sref description of the property and fine on
Schedule A/B that lists this oroperty

Oebtor 1
Debtor 2

Cs

 

Current valu of the
portion you own

ue fro

 

 

Agiount of the exemption you claim

ack any one bax

for each exemption

se number of known)

3:19-bk-30157

Soecific laws that allow exemption

Tenn. Code Ann. § 26-2-103

Pabitiags $1,000.00 $1,000.00
Location: 11524 Woodcliff Drive, ,
Knoxville TN 37934 (1 100% of fair market value. up to
Line from Schedule A/B. 8.1 any applicable statutory limit
Silverware $200.00 @ $200.00 Tenn. Code Ann. § 26-2-103
Line from Schedule A/3 8.2 _
“3 190% of fair market value, up to
any applicable statutory limit
Crystal ware $100.00 $100.09 © Tenn. Code Ann. § 26-2-103
Line from Schedule A/G 6.3 ;
Cl] 100% of fa market value, up to
any applicable statutory lint
China $4 00.00 = $1 00.00 Tenn. Code Ann. § 26-2-1 03
Line from Schedule A/B: 8.4
a 160% of fair market value, up to
any applicable statutory limit
China tulip bowis $50.00 $50.09 Tenn. Code Ann. § 26-2-103
Line from Schedule A/B: 8.5
190% of fair market vaiue, up to
any applicable statutory limit
3 shotguns $250.00 & $250.09 Tenn. Code Ann. § 26-2-103
Line from Schedule AB. 10.4 :
| 100% of fair market value, up to
any applicable statutory fimit
Clothing $600.00 @ $600.00 Tenn. Code Ann. § 26-2-104
Line from Schedule A/B: 11.4
a 100% of fair market vaiue, up to
any applicable statutory limit
Blue fox jacket, beaver coat $100.00 $100.00 fenn. Code Ann. § 26-2-104
Line from Schedule A/B: 11.2
{1 400% of fair market value. up to
any applicable statutory limit
Wedding bands 4,000.00 $1,000.00 Tenn. Code Ann. § 26-2-104
Line from Schedule A/B: 12.1 $1,000. "
O 100% of fair market value, up to
any applicable statutory limit
Ladies watch 25.00 f $25.00 Tenn. Code Ann, § 26-2-104
Line from Schedule A/B: 12.2 $
C1 100% of fair market value, up to
any applicable statutory limit
Costume jewelry 100.00 $100.00 Tenn. Code Ann. § 26-2-104
Line from Schedule A/B: 12.3 ete: *
O 100% of fair market value, up to

any applicable statutory limit

page 2 of 3

Beat Case Barkruptcy

Official Form 106C Schedule C: The Property You Claim as Exempt

Software Copyright (c) 1996-2019 Best Case, LLC - way besicase com
Debtor t
Debtor 2

David Chilton Purvis
Robin Morris Purvis

Srief description of the property and ine oa
Schedule A/S that lists thia Property

Gurvent value of the
partion you own

 

Amour of

“VL fare Meck only 9

Case cumber df known}

ite axemption you claim

exemption

3:19-Dk-30157

Specific jaws that allow exemption

Tenn. Code Ann, § 26-2-193

Cash
Line from Schedule A/B. 16.4 en = ore
CO 100% of fair nasket value, up to
any applicable statutory limit
Cash $20.00 gw $20.00 Tenn. Code Ann. § 26-2-103
Line from Schedute A/B: 16.2
O 100% of fair market value, up to
any applicable statutory limit
Checking: Southeast Bank $350.00 $350.00  fenn. Code Ann, § 26-2-103
2 accounts
Line from Schedule A/B: 17.4 O 160% of faw market value, up to
any applicable statutory limit
404 ({k): 404(k) -TCC $127,000.00 @ $127,000.00 Tenn. Code Ann. §
Line from Schedule A/B: 24.1 28-2-111(14}(D)
(J 100% of fair market value, up to
any applicable statutory limit
Northwestern Mutual $20,358.00 gy $20,358.00 | fenn. Code Ann. § 56-7-203
Beneficiary: Spouse
Line from Schedule A/B: 31.4 100% of fair market value, up to
any applicable statutory limit
Cash from inheritance $80,000.00 = $4 2,030.00 Tenn. Code Ann. § 26-2-103
Line from Schedule A/B: 32.4
1 100% of fair market value, up to

Are you claiming a homestead exemption of more than $160,375?

(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or

any applicable statutory limit

after the date of adjustment.)

M No
C) Yes. Did you acquire the property covered by the exernption within 1.215 days before you filed this case?
Ol No
Ol Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 3 of 3

Software Copyright (c) 1996-2019 Bast Case, LLC - ww besicase com Hest Casa Bankruptcy
